Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
CLAIMS
Summary
	Claims 1, 16 and 17 are the independent claims under consideration in this Office Action.  
	Claims 2-15 and 18-20are the dependent claims under consideration in this Office Action.
Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

          

s 1, 2, 8, 15, 17 and 19 are rejected under 35 U.S.C. § 102(a) (1) as being anticipated by Abolafia (3,905,138).
          Abolafia teaches a soleplate cover or shoe and teaches the method steps of inserting a front portion of steam iron into the space bound by a front flange at a front end and a rear plate retaining flange at the back end.  The shoe comprises a flat flexible plate 16 including aluminum, Nomex with Teflon. The plate includes a plurality of apertures or perforations 18 for allowing steam to pass.   A flexible sidewall is provided outward from the flat bottom portion and folded up to form a U-shape and accommodating the soleplate of a steam iron (column 1, line 4). The folded side surface is folded over all around the peripheral edge of the plate and includes a front retaining flange 24 (column 2, line 53).  The flange extends all around the folded edge of the sidewall.  The front and the back of the soleplate is supported or engaged by the flexible sidewall.  The cover includes at least one flexible strap(s) or coil 40 for encircling the steam iron.  The strap(s) being capable of passing over a tank area and holding a water tank cover closed of the steam iron.  
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



s 1, 3 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Brady et al. (6,226,904) in view of Wenk (4,128,918).
          Brady et al. disclose the invention as claimed. Brady et al. teach a soleplate cover or guard 10. The cover comprises a flat flexible plate formed of a VALOX material (column 2, line 50).  The cover includes a plurality of apertures 28 for allowing steam to pass and a series of undulations (figure 1 or 6, for example).   A flexible sidewall 14 is provided outward from the bottom portion and folded up to generally form a U-shape and accommodating the soleplate of a steam iron (figures 2 or 3, for example). The cover includes a front retaining flange 22 for accommodating the front tip of the steam iron. The cover includes at least two projections extending outward from the sidewall 32 (figure 6, for example) capable of allowing the wrapping of the cord there around.  The cover includes sole plate grips 20 (figure 1 or 3, for example) including surfaces for contacting an upper edge or surface of the soleplate (figure 3).  The flange extends all around the folded edge of the sidewall.  The front and the back of the soleplate is supported or engaged by the flexible sidewall.  The cover includes at least one flexible strap(s) or coil 40 for encircling the steam iron.  The strap(s) being capable of passing over a tank area and holding a water tank cover closed of the steam iron.  
However, Brady et al. do not suggest the cover material VALOX can comprise a flexible material.
          Wenk teaches a plastic snap-on clamp.  The clamp is taught as being formed of a flexible material (column 7, line 61) including VALOX (column 8, line 2).
          
.
ALLOWABLE SUBJECT MATTER
          Claim 16 is allowable over the art of record.	
          Claims 4-7, 9-11, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
PERTINENT CITATIONS
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pan et al. illustrates a steam iron cover with a hanging hook at a front part.  Brown illustrates a cover with a strap, Cone illustrates a swinging handle with a valve or stopper for the tank of an iron.  Doyel, Riemann, Gelb, Rogers, Palu and Kochauf illustrate soleplate covers with flexible sheets and folded up sides and soleplate retainers.  
INQUIRIES
	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAEL IZAGUIRRE whose telephone number is (571)272-4987.  The examiner can normally be reached on Monday- Friday (9:30 to 6:00).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ISMAEL IZAGUIRRE/Primary Examiner, Art Unit 3732